Case 1:19-cv-02755-JMC Document 1 Filed 09/18/19 Page 1 of 7

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND
(Northern Division)

DANN MARINE TOWING, L.C., *
299 Boatyard Road
Chesapeake City, Maryland 21915 *
Plaintiff *
VS. * Civil Action No:
CENTER POINT TERMINAL “
SALISBURY, LLC,
8235 Forsyth Boulevard, Suite 400 *
St. Louis, Missouri 63105
*
and
*
CENTER POINT TERMINAL
COMPANY, LLC, *
1209 Orange Street
Wilmington, Delaware 19801 *
Defendants *
SERVE ON: *
The Corporation Trust, Incorporated
2405 York Road, Suite 201 *

Lutherville-Timonium, MD 21093

COMPLAINT
Plaintiff, DANN MARINE TOWING, L.C. (“Plaintiff or “Dann Marine’), by and
through its undersigned counsel, for its Complaint against CENTER POINT TERMINAL
SALISBURY, LLC and CENTER POINT TERMINAL COMPANY, LLC (collectively

“Defendants’”), says as follows:
Case 1:19-cv-02755-JMC Document 1 Filed 09/18/19 Page 2 of 7

PARTIES

1. At all times pertinent hereto, Plaintiff Dann Marine Towing, L.C. was, and is, a
Maryland corporation with its principal place of business in Chesapeake City, Maryland.

2. At all times pertinent hereto, Defendant Center Point Terminal Salisbury, LLC
was, and is, a Delaware corporation, with its principal place of business in St. Louis, Missouri.

3. At all times pertinent hereto, Defendant Center Point Terminal Company, LLC
was, and is, a Delaware corporation, with its principal place of business in Wilmington,
Delaware.

JURISDICTION AND VENUE

4, The claims against Defendants are admiralty and maritime claims within the
jurisdiction of the United States and this Honorable Court pursuant to Article III, Section 2 of the
United States Constitution, 28 U.S.C. §1333, and Rule 9(h) of the Federal Rules of Civil
Procedure.

5. Alternatively, this Court has diversity jurisdiction over this action as Plaintiffis a
Maryland corporation and the Defendants are corporations with principal places of business in
the States of Missouri and Delaware, respectively, and the matter in controversy exceeds $75,000
exclusive of interest and costs.

6, Venue is proper in this district pursuant to 28 U.S.C. §1391(b)(2).

FACTUAL BACKGROUND
7, On April 4, 2019, Dann Marine operated the Tug DIAMOND COAST into the

berth area at Center Point Terminal, located at 1134 Marine Road, Salisbury, Maryland (the

“Terminal’’),
Case 1:19-cv-02755-JMC Document 1 Filed 09/18/19 Page 3 of 7

8. At all times pertinent hereto, the Terminal was owned and/or operated by Center
Point Terminal Salisbury, LLC.

9, At all times pertinent hereto, the Terminal was owned and/or operated by Center
Point Terminal Company, LLC.

10. While navigating in the immediate vicinity of the Terminal, the Tug DIAMOND
COAST struck an unmarked, submerged object (the “Obstruction”).

11. Asaresult of striking the Obstruction, the Plaintiff suffered damages in the
amount of $151,521.83, and other damages to be determined at trial.

12. Upon information and belief, the Obstruction consisted of an unmarked,
submerged dolphin cluster.

COUNT ONE: NEGLIGENCE
CENTER POINT TERMINAL SALISBURY, LLC

13. Plaintiff realleges and incorporates paragraphs 1 through 12 as if fully set forth
herein.

14. Center Point Terminal Salisbury, LLC, as owner and/or operator of the Terminal,
had a duty to the Plaintiff to use ordinary care to provide a reasonably safe berth for the Tug
DIAMOND COAST.

15. By failing to inspect the berth at the Terminal and/or failing to warn of, make
safe, or remove the danger posed by the Obstruction, Center Point Terminal Salisbury, LLC
breached its duty to Plaintiff.

16. Asadirect and proximate result of the breach, the Tug DIAMOND COAST was

physically damaged and the damages caused significant interruption of the Tug DIAMOND

COAST s service.
Case 1:19-cv-02755-JMC Document 1 Filed 09/18/19 Page 4 of 7

WHEREFORE, Plaintiff DANN MARINE TOWING, L.C. respectfully requests that this
Court enter judgment against Defendant CENTER POINT TERMINAL SALISBURY, LLC in
an amount to be determined at trial, plus interest, costs, and attorney’s fees, and awarding
Plaintiff any further relief deemed just and proper.

COUNT TWO: FAILURE TO WARN
CENTER POINT TERMINAL SALISBURY, LLC

17. Plaintiff realleges and incorporates paragraphs 1 through 16 as if fully set forth
herein.

18. Center Point Terminal Salisbury, LLC, as owner and/or operator of the Terminal,
had a duty to warn the Tug DIAMOND COAST of any hidden hazard or deficiency known to
Center Point Terminal Salisbury, LLC, or which, in the exercise of reasonable care and
inspection, should be known to Center Point Terminal Salisbury, LLC.

19. The hidden hazard or deficiency was not reasonably known by Plaintiff.

20. By failing to warn Plaintiff of the Obstruction, or to otherwise exercise reasonable
care and inspection of the Terminal in order to obtain knowledge of the Obstruction, Center
Point Terminal Salisbury, LLC breached its duty to Plaintiff.

21. As a direct and proximate result of the breach, the Tug DIAMOND COAST was
physically damaged and the damages caused significant interruption of the Tug DIAMOND
COAST’ s service.

WHEREFORE, Plaintiff DANN MARINE TOWING, L.C. respectfully requests that this
Court enter judgment against Defendant CENTER POINT TERMINAL SALISBURY, LLC in
an amount to be determined at trial, plus interest, costs, and attorney’s fees, and awarding

Plaintiff any further relief deemed just and proper.
Case 1:19-cv-02755-JMC Document 1 Filed 09/18/19 Page 5 of 7
COUNT THREE: NEGLIGENCE
CENTER POINT TERMINAL COMPANY, LLC

22, Plaintiff realleges and incorporates paragraphs | through 21 as if fully set forth
herein.

23. Center Point Terminal Company, LLC, as owner and/or operator of the Terminal,
had a duty to the Plaintiff to use ordinary care to provide a reasonably safe berth for the Tug
DIAMOND COAST.

24, By failing to inspect the berth at the Terminal and/or failing to warn of, make
safe, or remove the danger posed by the Obstruction, Center Point Terminal Company, LLC
breached its duty to Plaintiff.

25. As a direct and proximate result of the breach, the Tug DIAMOND COAST was
physically damaged and the damages caused significant interruption of the Tug DIAMOND
COAST s service.

WHEREFORE, Plaintiff DANN MARINE TOWING, L.C. respectfully requests that this
Court enter judgment against Defendant CENTER POINT TERMINAL COMPANY, LLC in an
amount to be determined at trial, plus interest, costs, and attorney’s fees, and awarding Plaintiff

any further relief deemed just and proper.

COUNT FOUR: FAILURE TO WARN
CENTER POINT TERMINAL COMPANY, LLC

26. Plaintiff realleges and incorporates paragraphs | through 25 as if fully set forth

herein.

27. | Center Point Terminal Company, LLC, as owner and/or operator of the Terminal,

had a duty to warn the Tug DIAMOND COAST of any hidden hazard or deficiency known to
Case 1:19-cv-02755-JMC Document 1 Filed 09/18/19 Page 6 of 7

Center Point Terminal Company, LLC, or which, in the exercise of reasonable care and
inspection, should be known to Center Point Terminal Company, LLC.

28. The hidden hazard or deficiency was not reasonably known by Plaintiff.

29. By failing to warn Plaintiff of the Obstruction, or to otherwise exercise reasonable
care and inspection of the Terminal in order to obtain knowledge of the Obstruction, Center
Point Terminal Company, LLC breached its duty to Plaintiff.

30. Asa direct and proximate result of the breach, the Tug DIAMOND COAST was
physically damaged and the damages caused significant interruption of the Tug DIAMOND
COAST s service.

WHEREFORE, Plaintiff DANN MARINE TOWING, L.C. respectfully requests that this
Court enter judgment against Defendant CENTER POINT TERMINAL COMPANY, LLC in an
amount to be determined at trial, plus interest, costs, and attorney’s fees, and awarding Plaintiff

any further relief deemed just and proper.

(si fp Ui XL

ALEXANDER M. GILES (Fed. Bar No, 25474)
IMRAN O. SHAUKAT (Fed. Bar No. 30134)
Semmes, Bowen & Semmes

25 South Charles Street, Suite 1400

Baltimore, Maryland 21201

Telephone: (410) 539-5040

Facsimile: (410) 539-5223
agiles@semmes.com

ishaukat@semmes.com

Counsel for Plaintiff

Dann Marine Towing, L.C.

 
Case 1:19-cv-02755-JMC Document 1 Filed 09/18/19 Page 7 of 7

Of Counsel (Admission Pro Hac Vice Pending):

Robert B. Birthisel, Esquire

Jules V. Massee, Esquire
Hamilton, Miller & Birthisel, LLP
100 South Ashley Way, Suite 1210
Tampa, Florida 33602

Telephone: (813) 223-1900
Facsimile: (813) 223-1933
rbirthisel(@hamilitonmillerlaw.com
jmassee@hamiltonmillerlaw.com
